TASHIMA, Circuit Judge,
concurring:
I concur in the result and in most of the reasoning of the majority opinion. I write separately, however, because I find the majority’s interpretation of the discretion granted to a magistrate judge by 18 U.S.C. § 2703(d) troubling.
The majority begins its analysis of § 2703(d) correctly:
In sum, we hold that CSLI from cell phone calls is obtainable under a § 2703(d) order and that such an order *320does not require the traditional probable cause determination. Instead, the standard is governed by the text of § 2703(d), i.e., “specific and articulable facts showing that there are reasonable grounds to believe that the contents of a wire or electronic communication, or the record or other information sought, are relevant.”
Maj. Op. at 313 (quoting § 2703(d)). But the majority then appears to contradict its own holding later in its opinion, when it states “[b]eeause the statute as presently written gives the MJ the option to require a warrant showing probable cause, we are unwilling to remove that option although it is an option to be used sparingly because Congress also included the option of a § 2703(d) order.” Id. at 319. Thus, the majority suggests that Congress did not intend to circumscribe a magistrate’s discretion in determining whether or not to issue a court order, while at the same time acknowledging that “[ojrders of a magistrate judge must be supported by reasons that are consistent with the standard applicable under the statute at issue.” Id. at 316-17. I do not believe that these contradictory signals give either magistrate judges or prosecutors any standards by which to judge whether an application for a § 2703(d) order is or is not legally sufficient.
Granting a court unlimited discretion to deny an application for a court order, even after the government has met statutory requirements, is contrary to the spirit of the statute. Cf. Huddleston v. United States, 485 U.S. 681, 688, 108 S.Ct. 1496, 99 L.Ed.2d 771 (1988) (noting, in interpreting Federal Rule of Evidence 404(b), that the word “may” does not vest with the trial judge arbitrary discretion over the admissibility of evidence); The Federalist No. 78, p. 529 (J. Cooke ed. 1961) (“ ‘To avoid an arbitrary discretion in the courts, it is indispensable that they should be bound down by strict rules and precedents, which serve to define and point out their duty in every particular case that comes before them.’ ”).
As the majority notes, “a magistrate judge does not have arbitrary discretion. Indeed, no judge in the federal courts has arbitrary discretion to issue an order.” Maj. Op. at 316. I respectfully suggest, however, that the majority’s interpretation of the statute, because it provides no standards for the approval or disapproval of an application for an order under § 2703(d), does just that — -vests magistrate judges with arbitrary and uncabined discretion to grant or deny issuance of § 2703(d) orders at the whim of the magistrate,9 even when the conditions of the statute are met.
I would cabin the magistrate’s discretion by holding that the magistrate may refuse to issue the § 2703(d) order here only if she finds that the government failed to present specific and articulable facts sufficient to meet the standard under § 2703(d) or, alternatively, finds that the order would violate the Fourth Amendment absent a showing of probable cause because it allows police access to information which reveals a cell phone user’s location within the interior or curtilage of his home.10 See Kyllo v. United States, 533 U.S. 27, 35-36, 121 S.Ct. 2038, 150 L.Ed.2d 94 (2001); United States v. Pineda-Moreno, 2010 WL 3169573 (9th Cir.2010) (Kozinski, C.J., dissenting from denial of rehearing en banc).
*321With this caveat as to the magistrate’s duty and the scope of her discretion on remand, I concur in the majority opinion and in the judgment.11

. Unless the admonition that the magistrate's naked power should “be used sparingly,” Maj. Op. at 319, is accepted as a meaningful and objectively enforceable guideline.


. Alternatively, the magistrate may condition her order by requiring minimization to exclude those portions which disclose location information protected by the Fourth Amendment, i.e., within the home and its curtilage.


. I am also troubled by the majority’s assumption, without any support in the record, that "[a] cell phone customer has not 'voluntarily' shared his location information with a cellular provider in any meaningful way.” Maj. Op. at 317. In Smith v. Maryland, 442 U.S. 735, 99 S.Ct. 2577, 61 L.Ed.2d 220 (1979), the Supreme Court held that "a person has no legitimate expectation of privacy in information he voluntarily turns over to third parties.” Id. at 743-44, 99 S.Ct. 2577. Subsequent cases in this fast-changing technological era have found that this is a fact-intensive inquiry. Compare United States v. Maynard, 615 F.3d 544 (D.C.Cir.2010) (holding that there is an expectation of privacy in long-term GPS surveillance records), with U.S. Telecom Ass’n v. FCC, 227 F.3d 450, 459 (D.C.Cir.2000) (finding no legitimate expectation of privacy in information, including cell site location information, conveyed to the phone company in order to complete calls); United States v. Forrester, 512 F.3d 500, 510 (9th Cir.2008) ("[E]-mail and Internet users have no expectation of privacy in the to/from addresses of their messages or the IP addresses of the websites they visit because they should know that this information is provided to and used by Internet service providers for the specific purpose of directing the routing of information.”).
Like the magistrate’s failure to find whether the government made a sufficient showing under § 2703(d), see Maj. Op. at 319 ("the MJ never analyzed whether the Government made such a showing”), I would also "leave [the expectation of privacy] issue for the MJ on remand," id. at 319, in the first instance, if determination of that issue becomes relevant.